Citation Nr: 1034550	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD) prior to April 
18, 1997.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska.

In February 2007, the Board awarded an initial disability rating 
of 30 percent for PTSD, effective November 6, 1996; it also 
denied entitlement to an initial disability rating in excess of 
10 percent from October 15, 1975, to November 5, 1996.  The 
Veteran subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In a January 2010 Memorandum Decision, 
the Court determined that it was unclear whether the Board had 
considered evidence favorable to the Veteran in making its 
determination.  As such, it vacated the February 2007 Board 
decision and remanded the matter for readjudication.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The issue on appeal is whether the Veteran is entitled to an 
initial disability rating in excess of 10 percent for PTSD from 
October 15, 1975, to April 17, 1997.  As discussed below, the 
Board finds that additional medical evidence is needed to aid in 
its determination.  Thus, it is remanding this appeal for further 
evidentiary and procedural development.  

Following the Board's February 2007 decision (which has been 
vacated and remanded by the Court), the Veteran submitted a 
report from a private psychologist, dated in May 2007.  This 
report addresses whether the Veteran meets the current rating 
criteria for a higher initial rating for PTSD for the appeal 
period.  Relevant to the reasons for this remand, the May 2007 
report focuses most of its discussion on the Veteran's anxiety 
symptoms and social phobia as it relates to his social 
functioning.  There is some discussion of the Veteran's prior 
work history, however, no details are provided, and the private 
psychologist tends to make broad, conclusory statements without a 
basis in the record.  One example of this is the psychologist's 
opinion that "[w]ith his brother[,] [the Veteran's] work does 
not require an ability to relate effectively with other employees 
or bosses, a problem he had in his early work due to the symptoms 
of PTSD" (emphasis added).  The claims file reflects that the 
Veteran was employed as a box cutter from 1978 to 1985.  There is 
no mention, however, of any job-related issues such as conflicts 
with co-workers and/or supervisors or disciplinary actions in any 
records, including the reports of the May 2007 private 
psychologist.  

Information regarding the impact of the Veteran's occupational 
functioning and impairment is particularly relevant to the 
present appeal because the rating criteria in effect for PTSD 
(and analogous neuropsychological disorders) prior to November 7, 
1996, focus on the level of industrial impairment caused by 
symptoms associated with the service-connected disability.  
38 C.F.R. § 4.132, Diagnostic Codes 9400 to 9406 (1975); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1980); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1988).  A veteran's level of 
social impairment, while relevant inasmuch as it substantiates 
the degree of disability based on all of the findings, is not to 
be used as the sole basis for any specific percentage evaluation.  
Id.  

Section 5103A(d) of the United States Code states that the VA 
shall provide a medical examination or obtain a medical opinion 
when such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the 
present case, the Veteran has been provided multiple VA 
examinations.  These examinations, however, relate to the 
existence of PTSD and not the severity of PTSD as of October 15, 
1975.  The Board has reviewed the remaining evidence of record 
and notes that there is not a significant amount of evidence 
regarding what occupational problems, if any, the Veteran 
experienced between October 15, 1975, and April 17, 1997.  In 
fact, there is a great deal of confusion regarding whether the 
Veteran had a ten-year period of self-employment between April 
1985 and September 1996 (as reported on his March 1998 claim for 
total disability based on individual unemployability), was 
unemployed from 1986 to 1995 (as reported by the Veteran in a 
September 1999 written statement), or whether he has been 
employed by his brother since 1985 (as reported in a March 2004 
private psychological report).  As mentioned above, there is also 
no evidence regarding the Veteran's occupational functioning 
between October 1975 and 1985 other than that he was a student 
who was employed part-time until 1978 when he graduated and began 
work as a box cutter for a factory.  

Given the scant evidence of record and the lack of supporting 
information provided in the May 2007 private psychological 
report, the Board finds that a remand is necessary to obtain a VA 
psychiatric or psychological examination.  This examination is 
being conducted for the purpose of obtaining (a) information 
regarding the Veteran's employment history for the appeal period, 
including any disciplinary problems, conflicts, absenteeism, 
etc., and (b) an opinion regarding whether any impairment in the 
Veteran's occupational functioning during this period was due to 
his PTSD symptoms, to include anxiety, panic attacks, and social 
phobia.  See id.  The examining clinician's report should reflect 
that the claims file was reviewed and any opinions should be 
discussed in terms of both the lay and medical evidence of 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (the relevant inquiry when assessing the probative value 
of a medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

In addition to obtaining a VA examination and opinion, the agency 
of original jurisdiction (AOJ) should send the Veteran a VCAA 
letter regarding the issue of entitlement to a higher initial 
disability rating.  A review of the claims file reflects that he 
has not been provided with notice regarding the evidence and 
information needed to substantiate his claim.  Such error is 
potentially prejudicial to the Veteran, and as the Board cannot 
rectify this procedural deficiency on its own, this matter must 
be remanded for further development.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, a review of the February 2005 statement of the case and 
subsequent supplemental statements of the case reveals that while 
the Veteran was provided with the rating criteria in effect for 
PTSD from February 3, 1988, to November 7, 1996, and from 
November 7, 1996, to the present, he was never provided with the 
rating criteria in effect for PTSD from April 11, 1980, to 
February 2, 1988, or analogous rating criteria in effect for 
psychoneurotic disorders from October 15, 1975, to April 11, 
1980.  As a statement of the case is required to contain "[a] 
summary of the applicable laws and regulations . . . and a 
discussion of how such laws and regulations affect the 
determination," a supplemental statement of the case which 
provides the missing rating criteria is required in order to 
accord the Veteran full due process.  38 C.F.R. §§ 19.29(b), 
19.31 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
Veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2010), specific to the claim of entitlement 
to a higher initial disability rating for 
PTSD.  The letter must: (i) advise him of the 
type of evidence needed to substantiate these 
claims; (ii) apprise him of the evidence he 
must submit; and (iii) apprise him of the 
evidence VA will obtain.

2.  Send the Veteran a supplemental statement 
of the case which contains the rating 
criteria in effect for psychoneurotic 
disorders (including PTSD as of April 11, 
1980) for the period of the appeal from 
October 15, 1975, to February 3, 1988, as 
found in 38 C.F.R. § 4.132, Diagnostic 
Codes 9400 to 9406 (1976), and a 
discussion of how such laws and regulations 
affect the issue on appeal.

3.  After the Veteran has been provided 
sufficient opportunity to respond to the 
above requested development and any 
outstanding evidence has been associated with 
the claims file, arrange for the Veteran to 
undergo a VA examination with a 
psychiatrist or psychologist.  The claims 
file, including a copy of this REMAND, must 
be made available to the examiner, and the 
report should reflect that the file was 
reviewed in conjunction with the examination.  
All indicated studies should be performed and 
all findings should be reported in detail.  A 
detailed rationale should be provided for all 
opinions and should reflect consideration of 
both the lay and medical evidence of record.  

	In conducting the examination, the VA 
clinician should obtain information regarding 
the Veteran's employment history from October 
15, 1975, to April 17, 1997, including any 
information regarding the nature of his work, 
absenteeism, disciplinary actions, and any 
relationships and/or conflicts with 
supervisors and co-workers.  The examiner 
should also ask the Veteran to clarify 
whether he was employed by his brother from 
1985 to April 1997, or whether there was any 
period(s) of self-employment (when the 
Veteran had his own antiques operation) 
and/or unemployment (no work at all).  

	After obtaining a complete social and work 
history, conducting an examination, and 
reviewing the claims file, the examining 
clinician should discuss whether any 
occupational problems reported by the Veteran 
or evident in the claims file (including 
unemployment or underemployment) are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), related to the Veteran's PTSD, 
to include symptoms such as anxiety, social 
phobia, and panic attacks.  If different 
occupational impairments/problems are evident 
for different time periods, the examiner 
should note this and discuss each period 
separately.  In discussing any impact on the 
Veteran's occupational functioning, the 
examining clinician should identify what 
symptoms of PTSD impair his industrial 
capacity.  

	In addition to providing an opinion 
regarding whether any occupational problems 
are related to PTSD, the examining clinician 
should, if possible, assign GAF score(s) for 
the period from October 15, 1975, to April 
17, 1997.  Any significant changes in the GAF 
score(s) during this period should be 
identified and explained in terms of the 
evidence of record.  

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Finally, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim on appeal.  
If actions remain adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



